Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-24 are pending.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 08-31-2020 has been considered. Please see attached PTO-1449. 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett et al. (US Patent No. 11,281,755) in view of Nakawatase et al. (US Publication No. 2013/0269028).
	As per claim 1, 9 and 17, Burdett discloses, a method for providing malware protection for cloud storage (column 1, lines 42-45, provide protection against malware or other exploits in cloud service environment), the method comprising: providing, by a computing device, an externally deployable malware protection architecture  (column 5, lines 29-31, “a threat management system providing protection to an enterprise against a plurality of threat”) comprising one or more anti-malware engines for malware inspection of one or more files within a cloud storage environment (column 29, lines 58-63, “the scanning services uses one or more scanners (e.g., anti-malware, anti-virus…etc.) to scan the file”); testing, by the computing device, to detect when at least one of the files has any malware by an executing one of the anti-malware engines (column 30, line 63-65, “the file is scanned by the scanning service. [t]he scan may be performed for determining the existence of compromised content within the file”, column 31, lines 8-11, “determination that at least a portion of the file should not be distributed may be based on a determination that the file contains one or more of malware”)[supported by one or more anti-malware libraries]; and  executing, by the computing device, at least one of a plurality of actions on the at least one file when the testing indicates the detection of malware in the at least one of the files (column 31, lines 35-38, “an action may be taken with respect to the cloud storage service based on the determination”) .
	Burdett does not explicitly disclose, but in an analogous art, Nakawatase discloses anti-malware engines supported by one or more anti-malware libraries (paragraph [0043], “each unified scan engine can include a library of available language interpreters”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burdett to include anti-malware engines supported by one or more anti-malware libraries, as discloses by Nakawatase. This would have been obvious because one of ordinary skill in the art would have been motivated to provide the scan engine the ability to scan a variety of different types of targets according to a variety of different computing languages.
	As per claim 5, 13 and 21,  Nakawatase furthermore discloses  initiating, by the computing device, an anti-malware library interface to load the one or more anti-malware libraries identified for the at least one file to support the testing by the executing one of the anti-malware engines (paragraph [0048], “a first language interpreter 505a of a network-based scan engine 220 can be identified (and activated) from a library of language interpreters, based on the scan requested in scan requests 555. [u]sing the activated language interpreter 505a, network-based unified scan engine 220 can perform respective scans 560 of targeted host devices 520, 525 according to scan scripts or other scan instruction received in scan requests”).
	The motivation is similar to the motivation provided in the independent claim 1.
	As per claim 6, 14 and 22,  Burdett furthermore discloses initiating, by the computing device, an action interface to load the at least one of the plurality of actions based on the at least one of the files determined to have any malware (column 1, line 64-column 2, line 4, “[i]f the scanning service returns a positive result (e.g., potential or actual malicious content or content otherwise desired to be protected), action may be taken. [t]he action may include to quarantine the file by altering permission on the file so that at least some other applicants, such as the application that is using the cloud storage service, may not access it without administrator action”) .
	As per claim 8, 16 and 24,  Burdett furthermore discloses wherein the plurality of actions comprise at least one of running an application program interface to initiate a management system associated with one of the files determined to have any malware, running a function associated with one of the files determined to have any malware, or transmitting an electronic message about the malware to a designated endpoint associated with one of the files determined to have any malware (column 2, lines 51-53 and 58-60, “based on a determination that a least a portion of the file should not be distributed, a notification is sent to a customer associated with the file…a determination that at least a portion of the file should not be distributed is based on the file containing malware”, which corresponds to the limitation of transmitting an electronic message about the malware…).

	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett in view of Nakawatase, further in view of Spernow et al. (US patent No. 9,990,497).
	As per claims 2, 10 and 18,  Burdett in view of Nakawatase discloses all limitations of claim as applied to claims 1, 9 and 17 above. Burdett in view of Nakawatase  does not explicitly disclose but in an analogous art Spernow discloses, wherein the cloud storage malware protection architecture further comprises a separate software container for each of the one or more anti-malware engines for malware inspection of the one or more files within the cloud storage environment (column 57, lines 32-41, “a ‘Malware Scanning Engine Platform Modul’ 710 can be configured and implemented multiples times over in the combined form of ‘Instances Of The Virtual Operating System’ (VOS) 704 and ‘Malware Scanning Engine’(MVSE)712 714. [e]ach VOS 704 is unique in that each hosts a different ‘Malware Scanning Engine’”) and wherein the testing of the at least one file is by the one of the anti-malware engines executing in one of the separate software containers (column 57, lines 37-41, “each hosts a different ‘Malware Scanning Engine’ 712 714 capable of scanning a duplicate forensic image for malicious code”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burdett and Nakawatase to include the cloud storage malware protection architecture further comprises a separate software container for each of the one or more anti-malware engines for malware inspection of the one or more files within the cloud storage environment and wherein the testing of the at least one file is by the one of the anti-malware engines executing in one of the separate software containers, as disclosed by Spernow. This would have been obvious because one of ordinary skill in the art would have been motivated to host multiple different malware scanning engines in a virtual environment in a same computer for detecting malwares and malicious.

	Claims 7, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burdett in view of Nakawatase, further in view of Arora et al. (US publication No. 2018/0189488).
	As per claim 7, 15 and 23,  Burdett in view of Nakawatase discloses all limitations of claim as applied to claims 1, 9 and 17 above. Burdett in view of Nakawatase  does not explicitly disclose but in an analogous art, Spernow discloses providing, by the computing device, an interactive dashboard that displays in real time a testing status of the files, enables a review of any of the files determined to have any malware (paragraph [0092], GUI 700 presented on the administrator’s device to notify that a malware attack has occurred ), and provides an indication of any of the plurality of actions initiated for the one or more files determined to have any malware (paragraph [0092], notification includes text indicating that the content management system has stopped or suspended content item synchronization with the affected device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burdett and Nakawatase to include providing, by the computing device, an interactive dashboard that displays in real time a testing status of the files, enables a review of any of the files determined to have any malware, and provides an indication of any of the plurality of actions initiated for the one or more files determined to have any malware, as disclosed by Arora. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to achieve the predictable result of providing notification of detected malwares.
Allowable Subject Matter
Claim 3, 4, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of records taken singly or in combination fail to disclose, “determining, by the computing device, when a number of messages in a queue related to the one or more files within a cloud storage environment exceeds a first threshold; and initiating, by the computing device, execution of another one of the anti-malware engines to test when another one of the files has malware when the determination indicates the number of messages exceeds the first threshold” (as claimed in claims 3, 11 and 19); or “determining, by the computing device, when a number of messages in a queue related to the one or more files within a cloud storage environment is below a second threshold; and stopping, by the computing device, the execution of one of the anti-malware engines when the determination indicates the number of messages in the queue is below the second threshold and a number of the executing ones of the anti- malware engines is above a minimum number” (as claimed in claims 4, 12 and 20).

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dontov et al. (US Publication No. 2019/0138727) discloses, exemplary security applications and systems are described herein. Such embodiments may be configured to provide backup functionality and ransomware protection for cloud storage systems. The described embodiments may monitor cloud storage systems to detect and classify various events. And the embodiments may perform any number of actions
based on classified events, such as transmitting notifications to users, preventing a user or application from accessing the cloud storage system, and/or restoring infected files.
	Hwang et al. (US Patent No. 8,631,330) discloses, a computer-implemented method comprises employing a computer system to perform: an anti-malware application customization sequence comprising displaying to a user a desired graphical user interface content complexity questionnaire, and in response to displaying the desired graphical user interface complexity questionnaire, receive a user input indicative of the desired anti-malware application graphical user interface; and a display of an anti-malware application graphical user interface (GUI) configured according to the user input indicative of the desired anti-malware application graphical user interface display complexity.
	Banerjee et al. (US Patent No. 9,104,859) discloses, a computer-implemented method for scanning data stored on cloud computing platforms may include  identifying a cloud computing service that hosts a plurality of cloud computing instances and a plurality of data volumes that store data for the plurality of cloud computing instances, determining that a data volume within the plurality of data volumes that stores data for a cloud computing instance within the plurality of cloud computing instances is subject to a security scan, detecting a computing system that is external to the cloud computing instance, and  performing the security scan on the data volume from the computing system that is external to the cloud computing instance instead of performing the security scan from within the cloud computing instance. Various other methods, systems, and computer-readable media are also disclosed.




Conclusion

	   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437